Citation Nr: 0325052	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-51 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975, and from January to March 1977.  He is currently 
incarcerated in a California penal institution, serving a 
term of 15 years to life in prison.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran's appeal was previously before the Board in March 
2000, at which time the Board determined that the claim was 
not well grounded.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) was enacted in November 2000.  Among other provisions, 
the VCAA eliminated the concept of a well-grounded claim.  As 
the result of a Joint Motion for Remand, in February 2001 the 
Court vacated the Board's decision and remanded the appeal 
for readjudication in light of the changes brought about by 
enactment of the VCAA.  

The Board in turn undertook additional development in March 
2002 to determine if the veteran wished a hearing and if he 
would be allowed to leave his prison cell to attend.  The 
Board also sought to determine if additional relevant 
evidence was available.  Additional medical evidence was 
received and the veteran wrote that he was still in prison 
and did not know whether he would be able to leave the prison 
to attend a hearing.

In April 2003, the Board remanded the appeal in order for the 
RO to contact the prison authorities and arrange for a Travel 
Board hearing in accordance with applicable procedures.  
Subsequently in June 2003 the veteran withdrew his request 
for a Travel Board hearing and asked that his case be 
forwarded to the Board.

The veteran has recently raised claims for service connection 
for hepatitis and all psychiatric disorders diagnosed.  These 
issues have not been adjudicated by the RO and are referred 
to the RO for appropriate action.


REMAND

Substantial additional evidence has been added to the claims 
file.  This includes numerous statements from the veteran as 
well as copies of medical records, including records received 
at the Board in September 2003.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.   As review of all of the additional evidence has not 
been waived by the veteran, the Board must return this case 
to the RO for consideration of all of the new evidence and 
readjudication of the issue.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


